
	
		I
		112th CONGRESS
		2d Session
		H. R. 6206
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2012
			Mr. Neal (for
			 himself, Mr. Rangel,
			 Mr. Crowley,
			 Mr. Levin,
			 Mr. Stark,
			 Mr. McDermott,
			 Mr. Lewis of Georgia,
			 Mr. Becerra,
			 Mr. Doggett,
			 Mr. Thompson of California,
			 Mr. Larson of Connecticut,
			 Mr. Blumenauer,
			 Mr. Kind, Mr. Pascrell, and Ms. Berkley) introduced the following bill; which
			 was referred to the Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to permanently
		  extend the tax treatment for certain build America bonds, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Build America Bonds Act of
			 2012.
		2.Build America
			 Bonds made permanent
			(a)In
			 generalSubparagraph (B) of
			 section 54AA(d)(1) of the Internal Revenue Code of 1986 is amended by inserting
			 or during a period beginning on or after the date of the enactment of
			 the Build America Bonds Act of
			 2012, after January 1, 2011,.
			(b)Reduction in
			 credit percentage to bondholdersSubsection (b) of section 54AA
			 of such Code is amended to read as follows:
				
					(b)Amount of
				credit
						(1)In
				generalThe amount of the credit determined under this subsection
				with respect to any interest payment date for a build America bond is the
				applicable percentage of the amount of interest payable by the issuer with
				respect to such date.
						(2)Applicable
				percentageFor purposes of paragraph (1), the applicable
				percentage shall be determined under the following table:
							
								
									
										In the case of a bond issuedThe applicable
										
										 during calendar year:percentage is:
										
									
									
										2009 or 201035
										
										201232
										
										201331
										
										201430
										
										201529
										
										2016 and thereafter28.
										
									
								
							
						.
			(c)Extension of
			 payments to issuers
				(1)In
			 generalSection 6431 of such
			 Code is amended—
					(A)by inserting or during a period
			 beginning on or after the date of the enactment of the
			 Build America Bonds Act of
			 2012, after January 1, 2011, in subsection
			 (a), and
					(B)by striking
			 before January 1, 2011 in subsection (f)(1)(B) and inserting
			 during a particular period.
					(2)Conforming
			 amendmentsSubsection (g) of section 54AA of such Code is
			 amended—
					(A)by inserting or during a period
			 beginning on or after the date of the enactment of the
			 Build America Bonds Act of
			 2012, after January 1, 2011,, and
					(B)by striking
			 qualified bonds issued
			 before 2011 in the heading and inserting
			 certain qualified
			 bonds.
					(d)Reduction in
			 percentage of payments to issuersSubsection (b) of section 6431
			 of such Code is amended—
				(1)by striking
			 The Secretary and inserting the following:
					
						(1)In
				generalThe
				Secretary
						,
				(2)by striking
			 35 percent and inserting the applicable
			 percentage, and
				(3)by adding at the
			 end the following new paragraph:
					
						(2)Applicable
				percentageFor purposes of
				this subsection, the term applicable percentage means the
				percentage determined in accordance with the following table:
							
								
									
										In the case of a qualified bond The applicable
										
										 issued during calendar year:percentage is:
										
									
									
										2009 or 201035
										
										201232
										
										201331
										
										201430
										
										201529
										
										2016 and thereafter28.
										
									
								
							
						.
				(e)Current
			 refundings permittedSubsection (g) of section 54AA of such Code
			 is amended by adding at the end the following new paragraph:
				
					(3)Treatment of
				current refunding bonds
						(A)In
				generalFor purposes of this subsection, the term qualified
				bond includes any bond (or series of bonds) issued to refund a qualified
				bond if—
							(i)the average maturity date of the issue of
				which the refunding bond is a part is not later than the average maturity date
				of the bonds to be refunded by such issue,
							(ii)the amount of the
				refunding bond does not exceed the outstanding amount of the refunded bond,
				and
							(iii)the refunded
				bond is redeemed not later than 90 days after the date of the issuance of the
				refunding bond.
							(B)Applicable
				percentageIn the case of a refunding bond referred to in
				subparagraph (A), the applicable percentage with respect to such bond under
				section 6431(b) shall be the lowest percentage specified in paragraph (2) of
				such section.
						(C)Determination of
				average maturityFor purposes of subparagraph (A)(i), average
				maturity shall be determined in accordance with section 147(b)(2)(A).
						(D)Issuance
				restriction not applicableSubsection (d)(1)(B) shall not apply to a
				refunding bond referred to in subparagraph
				(A).
						.
			(f)Clarification
			 related to levees and flood control projectsSubparagraph (A) of section 54AA(g)(2) of
			 such Code is amended by inserting (including capital expenditures for
			 levees and other flood control projects) after capital
			 expenditures.
			(g)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued on or after the date of the enactment of this Act.
			3.Limitation on section
			 199 deduction attributable to oil, natural
			 gas, or primary products thereof
			(a)Denial of
			 deductionParagraph (4) of section 199(c) of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 subparagraph:
				
					(E)Special rule for
				certain oil and gas incomeIn the case of any taxpayer who is a
				major integrated oil company (as defined in section 167(h)(5)(B)) for the
				taxable year, the term domestic production gross receipts shall
				not include gross receipts from the production, refining, processing,
				transportation, or distribution of oil, gas, or any primary product (within the
				meaning of subsection (d)(9))
				thereof.
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years ending after the date of the enactment of this Act.
			
